Citation Nr: 0205671	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-46 855	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1994 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, among other things, denied the 
veteran's claim of service connection for cervical cancer.  
In July 1997, the veteran notified the RO that she had moved 
from Florida to Texas and her appeal was transferred to the 
appropriate RO.  In February 1998, the Board remanded the 
appeal for further evidentiary development.  In January 2002, 
the veteran notified the RO that she had moved from Texas 
back to Florida.  However, as of the date that her appeal was 
certified to the Board, her claims file has not been 
transferred to a Florida RO. 


FINDING OF FACT

The veteran does not have cervical cancer due to military 
service.


CONCLUSION OF LAW

Cervical cancer was neither incurred in nor aggravated by 
service; and cervical cancer cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, while the RO did not explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim, the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim.  Tellingly, by the RO decision, the statement of the 
case, the supplemental statement of the case, correspondence 
with the veteran, and the Remand, the veteran has been 
notified of the laws and regulations governing her claim, 
including the VCAA, and the reasons for the determination 
made regarding her claim.  Hence, she has been informed of 
the information and evidence necessary to substantiate her 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  Moreover, the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate her claim.

Specifically, in response to the Board's February 2000 Remand 
instructions, the veteran, on a number of occasions, was 
asked to provide information regarding her treatment for 
cervical cancer.  However, no reply was forthcoming from the 
veteran.  In fact, while a January 2002 contact report noted 
that the veteran was told that she would be given additional 
time to file with the RO her comments as to the October 2001 
supplemental statement of the case, no response was 
thereafter received from her.  Similarly, the veteran was 
scheduled for a VA examination to obtain necessary medical 
opinion evidence as to her current disability, if any, and 
its relationship to military service.  However, the veteran 
failed to report to that examination.  Thereafter, the 
veteran failed to reply to the RO's correspondence that 
notified her of the adverse consequences of not agreeing to 
appear for another examination.  Nonetheless, a review of the 
record on appeal also shows that the RO, response to the 
Board's February 2000 Remand instructions, both requested and 
associated with the record all available service medical 
records as well as all post-service VA treatment records.

Accordingly, because the veteran has failed to cooperate in 
the prosecution of her own claim, because the veteran was 
notified of the adverse consequences that could arise by her 
failing to cooperate, and because there is no indication that 
there is additional outstanding evidence that is necessary 
for a fair adjudication of the issue on appeal, the Board 
finds that adjudication of the claim at this juncture poses 
no risk of prejudice to the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not 
always a one-way street."  If a veteran desires help with 
his claims, he must cooperate with VA's efforts to assist 
him, to include reporting for scheduled examinations.); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (when it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.); 
VAOPGCPREC 16-92 (1992).


The Merits

As to the merits of the claim, the veteran asserts that she 
developed cervical cancer in service and that it persists to 
the present.  Specifically, her representative alleged that 
the veteran, in March 1992, had an in-service diagnosis 
dysplasia and that dysplasia is a precursor to carcinoma 
pursuant to the definition of the same found in Dorland's 
Illustrated Medical Dictionary, Edition 28, pp. 517-518.  
Thereafter, in September 1993, at the time of service 
separation, an examining physician told her that she had 
cervical cancer.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Service medical records are negative for complaints, 
diagnoses, or treatment for either dysplasia or cervical 
cancer.  Specifically, a review of the service medical 
records shows normal gynecological examinations in April 1990 
and December 1991 with the pap smear at the earlier 
examination being negative and the pap smear at the second 
examination being characterized as Class I.  In a September 
1990 treatment record it was also noted that the veteran's 
last pap smear, taken in July 1990, was negative.  While 
service medical records show the veteran seeking treatment 
for gynecological problems on a number of other occasions, 
diagnosis given at those times did not include either 
dysplasia or cervical cancer; the diagnoses at these times 
included yeast infection, urinary tract infections, and/or 
pregnancy.  See service medical records dated in May 1990, 
September 1990, October 1990, August 1991, November 1991, May 
1992, and March 1993.

At the time of the veteran's separation from military service 
in September 1993, she underwent a physical examination at 
the Naval Medical Center Dysplasia Clinic.  The September 28, 
1993, Naval Medical Center Dysplasia Clinic worksheet noted 
that a colposcopy and biopsy were done, the colposcopy was 
adequate, and a pap smear was not done.  The September 1993 
separation examination report noted that the veteran had 
earlier undergone a pelvic examination at the Naval Medical 
Center Dysplasia Clinic and her results were pending; a 
February 25, 1993, pap smear was Class III and a repeat pap 
smear on September 28, 1993, by the Dysplasia Clinic was 
normal with a normal appearing cervix; and, at the time of 
the September 1993 examination, a biopsy was taken which 
results could be picked-up in two weeks.  Both the separation 
examination and worksheet noted that the veteran needed to 
have "follow-up" in the civilian community within 3 months; 
neither contained a diagnosis of cancer or other abnormality.

VA and/or private treatment records, dated from February 1994 
to April 1996, were obtained by the RO.  VA treatment records 
dated in April 1994 noted a history of cervical cancer and 
noted that cervical cancer had to be ruled out.  
(Parenthetically, the Board notes that, in reply to RO 
requests for the veteran's VA treatment records, it was noted 
that the records being forwarded to the RO, and discussed 
above, constituted all of the veteran's post-service 
treatment records.)

The veteran appeared for a general VA examination in May 
1994.  At that time, the veteran reported as follows: a March 
1992 a pap smear taken at a routine physical examination 
showed dysplasia and because she was pregnant at that time it 
was recommended that she be followed; and in September 1993, 
after a pap smear and cervical conization, she was diagnosed 
with cervical cancer.  Despite the above history, the 
examiner, after examination, diagnosed history of carcinoma 
of the cervix.  Thereafter, it was opined that given the 
above history of cervical cancer, the veteran should be 
watched closely and at regular intervals.

Analysis

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Some cancers, if manifest to a degree of 
10 percent within one year after separation from service, may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that what is significant about the evidence 
described above is, paradoxically, what it does not include.  
None of the records on appeal include a medical diagnosis of 
a current disability (i.e., cervical cancer) or a medical 
nexus opinion that tends to show a relationship between a 
current disorder and the veteran's military service, 
including the findings at her September 1993 separation 
examination.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); See also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Specifically, a review of the record on appeal shows that, 
while a February 1993 pap smear was characterized as Class 
III, a subsequent pap smear taken in September 1993 was 
normal.  Thereafter, a review of the post-service record 
shows the veteran's complaints of having cervical cancer, a 
diagnosis of history of carcinoma of the cervix, and a note 
that cervical cancer had to be ruled out.  However, the 
record does not include a medical opinion that the veteran 
currently has cervical cancer or relates the alleged cervical 
cancer to the veteran's military service, including the 
testing done during and immediately after her separation 
examination in September 1993.  While the Board remanded the 
veteran's appeal in February 1998 to obtain medical opinion 
evidence as to these two questions, the veteran's own failure 
to cooperate with VA has made it impossible to obtain the 
evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Also see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  If a veteran 
desires help with his claims, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations.).  Therefore, the Board is know compelled to 
adjudicate the veteran's claim based on the existing record 
which is negative for either a current diagnosis or a medical 
nexus opinion.  See 38 C.F.R. § 3.655.

The Board further notes that pertinent laws and regulations 
provide that some cancers will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
However, the record on appeal does not contain a current 
diagnosis of cervical cancer - only history of cervical 
cancer and rule out cervical cancer.  Therefore, because 
there is no evidence of record to show that the veteran has 
ever been diagnosed with cervical cancer, either in-service 
or within one year following her separation from military 
service, this presumption does not apply.

In reaching the above conclusions, the Board has taken into 
account the veteran's and her representative's written 
statements to the RO as well as the medical treatise evidence 
cited to by her representative.  As to the written 
statements, the Board recognizes that the veteran and her 
representative are competent to describe visible symptoms or 
manifestations of a disease or disability during and after 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom).  
Nevertheless, neither the veteran nor her representative has 
been shown to be competent to provide a medical diagnosis or 
medical nexus evidence.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Therefore, these statements have limited evidentiary 
value.  Similarly, it is argued that the veteran was 
diagnosed in military service with dysplasia and that 
Dorland's Illustrated Medical Dictionary states that 
dysplasia is a precursor to carcinoma.  However, the Board 
notes that a review of the record on appeal does NOT show a 
diagnosis of dysplasia while in military service; it only 
shows that the veteran was seen at the dysplasia clinic.  
Moreover, as to the cite to Dorland's, the Board finds that 
such generic texts, which does not address the facts in this 
particular veteran's own case with any degree of medical 
certainty, does not amount to competent medical evidence.  
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

For the reasons set forth above, the Board finds that the 
record on appeal does not include medical opinion evidence of 
a current diagnosis or linking the alleged current disability 
to military service.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim of 
service connection for cervical cancer and this claim must be 
denied.  38 U.S.C.A. §§ 1110, 1131.


ORDER

Service connection for cervical cancer is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

